DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “A display, comprising: rows and columns of pixels; gate lines that are configured to supply gate signals to the rows; data lines including alternating odd and even data lines, wherein the data lines include pairs of data lines each including one of the odd data lines and an adjacent one of the even data lines, wherein each column of the pixels includes a respective one of the pairs of the data lines; demultiplexer circuitry coupled to the data lines; and display driver circuitry coupled to the demultiplexer circuitry, wherein the demultiplexer circuitry is configured to provide the pixels of each column with data 

Consider independent claim 7.  The prior art of record does not teach or render obvious “A display, comprising: rows and columns of pixels; gate lines that are configured to supply gate signals to the rows; data lines including alternating odd and even data lines, wherein the data lines include pairs of data lines each including one of the odd data lines and an adjacent one of the even data lines, wherein each column of the pixels includes a respective one of the pairs of the data lines; demultiplexer circuitry coupled to the data lines; and display driver circuitry coupled to the demultiplexer circuitry, wherein the demultiplexer circuitry is configured to provide the pixels of each column with data 4from the display driver circuitry using the pair of data lines for that column and wherein the demultiplexer circuitry and display driver circuitry are configured to operate in: a first state in which the demultiplexer circuitry provides data from the display driver circuitry to the odd data lines and then leaves the odd data lines floating; [[and]] a second state in which the demultiplexer circuity provides data from the display driver circuitry to the even data lines and then leaves the even data lines floating; and a third state following the first and second states in which a given one of the gate signals on a given one of 

Consider independent claim 14.  The prior art of record does not teach or render obvious “A display, comprising: rows and columns of pixels; gate lines that are configured to supply gate signals to the rows; 6data lines including alternating odd and even data lines, wherein the data lines include pairs of data lines each including one of the odd data lines and an adjacent one of the even data lines, wherein each column of the pixels includes a respective one of the pairs of the data lines; demultiplexer circuitry coupled to the data lines; and display driver circuitry coupled to the demultiplexer circuitry, wherein the demultiplexer circuitry is configured to provide the pixels of each column with data from the display driver circuitry using the pair of data lines for that column and wherein the demultiplexer circuitry and display driver circuitry are configured to operate in: a first mode in which the demultiplexer circuitry provides data from the display driver circuitry to the odd data lines; and a second mode in which the demultiplexer circuity provides data from the display driver circuitry to the even data lines; and a third mode in which the data on the odd data lines and even data lines is simultaneously loaded into the pixels.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624